                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

BUD BARNES, on behalf of himself                                           PLAINTIFF
and all similarly situated persons and entities

v.                         CASE NO. 3:19-CV-00076 BSM

KUMHO TIRE U.S.A., INC., et al.                                          DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed.

      IT IS SO ORDERED this 25th day of March 2020.



                                                  UNITED STATES DISTRICT JUDGE
